





CITATION: Italy v. Andriano, 2011
      ONCA 44



DATE: 20110119



DOCKET: C52481



COURT OF APPEAL FOR ONTARIO



MacPherson, Sharpe and Juriansz JJ.A.



BETWEEN



The Attorney General of Canada on behalf of the
          Republic of Italy



Respondent



and



Albano Andriano



Applicant



Alan D. Gold, for the applicant



Nancy Dennison, for the respondent



Heard & released orally: January 14,
      2011



Application for judicial review of the decision of the
          Minister of Justice to surrender the applicant for extradition.



ENDORSEMENT



[1]

We are not satisfied that the European Court of Human Rights has given
    the equivalent of leave to appeal or that there is any reasonable prospect
    that there will a decision of that court within 60 days.  Accordingly, the
    appellants request for a 60-day adjournment is dismissed.

[2]

With respect to the merits, we dismiss the application for judicial
    review.  The issue of whether Italy showed disrespect for the Canadian extradition
    process by proceeding against the applicant
in absentia
after making a
    formal extradition request fell squarely within the discretion of the
    Minister.  The Minister did consider and reject that contention and we are not
    persuaded that he made any error or omission that would justify this courts
    intervention.

[3]

Nor do we accept the submission that the Minister erred by failing to
    consider adequately or to adjourn the proceedings on the ground that the
    applicant had filed proceedings in the European Court of Human Rights or to
    seek assurances regarding the consequences to the applicant of the potential
    outcome of that decision.

[4]

Accordingly, the application for judicial review is dismissed.

J.C. MacPherson J.A.

Robert J. Sharpe J.A.

R.G. Juriansz J.A.


